DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                         MICHELINE BAPTISTE,
                              Appellant,

                                       v.

                          DR. SHRUSAN GRAY,
                                Appellee.

                                 No. 4D17-698

                            [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE-16-
000044 (03).

  Micheline Baptiste, North Miami Beach, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.